United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF MANAGEMENT & BUDGET,
East Brunswick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1769
Issued: December 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal from the April 30, 2013 merit decision
of the Office of Workers’ Compensation Programs’ (OWCP) which denied her claim. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed an
emotional condition in the performance of duty.
FACTUAL HISTORY
On September 28, 2012 appellant, then a 55-year-old teleservice representative, filed a
traumatic injury claim alleging that on September 27, 2012 she experienced severe headaches,
1

5 U.S.C. § 8101 et seq.

stress and anxiety in the performance of duty. She stopped work that day. On the claim form
Ilene Kravitz, appellant’s supervisor, noted that appellant had a verbal confrontation with another
employee due to nonstop noise from a running photocopier next to her cubicle. She noted that
appellant experienced a traumatic injury resulting in severe headaches, stress and anxiety.
In an undated statement, appellant indicated that on September 27, 2012 she was sitting at
her desk answering customer calls while a coworker was continuously using a copy machine
next to her cubicle. It affected her ability to hear and respond to customer telephone calls.
Appellant was disturbed by the noise and informed her supervisor who instructed the employee
to use another photocopier. The coworker stopped using the photocopier, but came back a few
minutes later and started running the machine again. Appellant asked the coworker how much
longer she would run the photocopy machine. The coworker responded a “short time” and
shrugged. Appellant inquired how long was a short time and the coworker responded “maybe
about another 10 minutes.” She felt bullied, harassed and intimidated by the coworker and
became physically ill, nervous and shaky. Appellant stated that the nonstop noise of the machine
gave her a headache. She noted that she could not stay in a hostile work environment and sought
treatment from a physician and was diagnosed with high blood pressure.
On October 11, 2012 OWCP asked appellant and the employing establishment to provide
additional evidence.
Appellant submitted an undated narrative statement and reiterated the events of
September 27, 2012. She noted that her coworker stated that she was “using both copiers for a
very big job” and it would take “a long while.” The coworker stopped copying but returned 10
minutes later to continue use of the machine and stated, “This will be a short one.” At this point
the coworker demeanor had changed and she was hostile. Appellant was treated by her
physician and was diagnosed with high blood pressure and stress-induced hypertension. She
asserted that her coworker’s actions were a violation of her supervisors request and created a
hostile work environment. Appellant noted that she was subject to further harassment and
retaliation for reporting her concerns to her supervisor.
Appellant submitted a prescription note from Dr. Mary Ann Curiba, a Board-certified
internist, dated September 27, 2012. Dr. Curiba advised that appellant’s blood pressure was
high. In an October 9, 2012 attending physician’s report, she diagnosed stress. Dr. Curiba noted
a history that appellant had an altercation with another employee which upset her. Appellant
also submitted notes from a nurse practitioner dated October 3 and 17, 2012. The nurse
practitioner stated that appellant was treated and unable to return to work until further notice. On
October 23, 2012 the nurse practitioner noted treating appellant on October 2, 2012 for stressinduced hypertension and that appellant should be excused from work until further notice.
Appellant was treated by Dr. Susan Simon, a Board-certified internist, on
October 10, 2012. Dr. Simon noted that appellant had elevated blood pressure, was grieving
over the death of her husband and experienced anxiety and stress in the workplace. She
diagnosed hypertension and anxiety and noted with a checkmark “yes” that appellant’s condition
was caused or aggravated by an employment activity. In a work capacity evaluation dated
October 16, 2012, Dr. Simon noted that appellant was not able to work eight hours a day as she
had anxiety and stress at work and was grieving over the recent death of her husband.

2

In a decision dated November 13, 2012, OWCP denied appellant’s claim. It found that
the claimed emotional condition did not occur in the performance of duty as appellant did not
establish any compensable work factors.
On February 12, 2013 appellant requested reconsideration. In an undated statement, she
indicated that the offending coworker had a history of bullying other employees and
management. Prior to the September 27, 2012 incident, she had never been diagnosed with
hypertension. She contended that the coworker’s verbal statements and body language were
meant to intimidate and harass her. Appellant returned to work but was fearful of retaliation by
the coworker. She submitted a report from a nurse practitioner dated November 7, 2012, who
treated her for stress-induced hypertension that was exacerbated by stress at work. The nurse
practitioner noted that appellant was previously normotensive and could return to work on
November 5, 2012.
In a decision dated April 30, 2013, OWCP denied modification of the November 13,
2012 decision.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.6 Where the claimant
2

George H. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Supra note 3.

6

J.F., 59 ECAB 331 (2008).

3

alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.7 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.8 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.9
ANALYSIS
Appellant alleged an emotional condition as a result of being bullied, harassed and
intimidated by a coworker. She alleged that a coworker was using a copy machine next to her
cubicle and she was disturbed by the noise which affected her ability to hear and respond to
customer telephone calls. Appellant asked her coworker when she would be finished and the
coworker stated a “short time” and shrugged and appellant disliked her attitude and felt bullied.
The Board must thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA. Appellant has not
attributed her emotional condition to performing her regular or specially assigned duties of her
position as a teleservice representative. Instead, as noted below, she has characterized the
incident as harassment. Therefore, appellant has not alleged a compensable factor under
Cutler.10
Appellant asserted that she was harassed and bullied by the coworker and worked in a
hostile work environment. She noted that the coworker was using a copy machine next to her
cubicle and she was disturbed by the noise. Appellant informed her supervisor who instructed
the coworker to use another photocopier. The coworker briefly stopped but returned and
continued to use the machine. Appellant noted asking the coworker how much longer she would
run the photocopy machine and she respond that it would be a “short time” and shrugged. She
indicated that she asked how long this would be and the coworker responded maybe 10 minutes.
To the extent that incidents alleged as constituting harassment or a hostile environment by a
supervisor are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.11 However, for harassment to give rise to a
compensable disability under FECA, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under FECA.12
The factual evidence fails to support appellant’s claim for harassment. The record does
not support appellant’s allegation that she was harassed or worked in a hostile work
7

M.D., 59 ECAB 211 (2007).

8

Roger Williams, 52 ECAB 468 (2001).

9

See supra note 3.

10

See supra note 3.

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

4

environment. Appellant’s supervisor noted on the Form CA-1 that appellant had a verbal
confrontation with another employee due to nonstop noise from a running photocopier next to
her cubicle. However, the Board notes that this statement by itself, does not establish workplace
harassment. The Board notes that there is no other evidence corroborating appellant’s charges
that the coworker was harassing her. Thus, appellant has not established a compensable
employment factor under FECA with respect to the claimed harassment. She has not established
a compensable factor of employment in this regard.
To the extent that appellant alleged that on September 27, 2012 her coworker verbally
abused her, the Board has recognized the compensability of verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under FECA.13 The Board finds that the facts of the case does not support
any specific incidents of verbal abuse. Appellant provided no corroborating evidence, or witness
statements to establish her allegations.14 There is no corroborating evidence to support that any
verbal interaction with appellant and her coworker rises to the level of a compensable
employment factor.15 On the CA-1 form, appellant’s supervisor noted that appellant had a verbal
confrontation with another employee due to nonstop noise from a running photocopier next to
her cubicle. Appellant stated that after asking the coworker how much longer she would run the
photocopy machine and she stated that it will be a “short time” and shrugged. In another
statement, she noted that her coworker stated that she was “using both copiers for a very big job”
and it would take “a long while” and “this will be a short one.” However, these verbal
interactions with appellant and her coworker do not rise to the level of verbal abuse and a
compensable employment factor. Consequently, she has not established her claim for an
emotional condition as she has not attributed her claimed condition to any compensable
employment factors.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
16

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

